

114 S1771 IS: Tribal Employment and Jobs Protection Act
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1771IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Daines (for himself, Mr. Thune, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt Indian tribal governments and other tribal
			 entities from the employer health coverage mandate.
	
 1.Short titleThis Act may be cited as the Tribal Employment and Jobs Protection Act. 2.Exemption of Indian tribal governments from employer mandate (a)In generalParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (F)Certain Indian employersThe term applicable large employer does not include— (i)any Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), or an agency or instrumentality of an Indian tribal government or subdivision thereof,
 (ii)any tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act),
 (iii)any corporation if more than 50 percent (determined by vote and value) of the outstanding stock of such corporation is owned, directly or indirectly, by any entity described in subclause (i) or (ii), or
 (iv)any partnership if more than 50 percent of the value of the capital and profits interests of such partnership are owned, directly or indirectly, by any entity described in subclause (i) or (ii).
						.
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2014.